Bijur, J. (dissenting).
I dissent. In the first place the inscription quoted in the opinion of Mr. Justice Guy is comparatively in very small type on the “ warehouse receipt ” of defendant, and I have grave doubt whether the plaintiff can be chargeable, as matter of law, with notice thereof under familiar principles. But assuming that he had read it, I do not agree that it constitutes notice that no title to the goods sold is passed until payment in cash exclusively at the office of defendant. The language, to my mind, is quite capable of the construction that no title passed until payment of. the purchase price, the stress being on the fact of payment and not that it should be made at the company’s executive offices rather than to its apparently duly authorized agent. Even, however, if the inscription standing by itself is not open to that doubt, it surely ceases to have the effect claimed by the defendant in view of the other facts disclosed by the evidence. Thus, the salesman, Roser, delivered to plaintiff a purchase slip furnished by the defendant as part of its regular course of business. After the recital of a purchase—to be signed by the purchaser—with descrip*564tion of the goods and the price, it contains the significant inscription in prominent type: ‘ ‘ Terms, Cash, $-; notes, $-; payable -.” And finally the inscription ‘ ‘ Bemarks. ’ ’ Under the head ‘1 Terms, Cash, $—— ” the salesman had written in the full price, “ $150.23,” and under the inscription “ Bemarks ” he had written “Paid in full.” As I understand the expression “ sale for cash,” it means cash paid on the delivery of something, and in this case the thing which the purchaser received was a warehouse receipt calling for the delivery of the goods. It is true that by a species of casuistry one might understand that the phrase “ cash ” meant cash to be paid on the delivery of the barrels of whiskey under the obscure terms of the warehouse receipt, but such a construction, it seems to me, would be equivalent to providing a trap to catch a perfectly bona fide purchaser into paying twice for the same goods. I do not mean to insinuate that the defendant had any such purpose in mind, but surely in the case of a bona fide transaction a construction, so manifestly unfair to the purchaser, of papers prepared by the defendant itself, cannot be adopted.
In my opinion the agent, having been intrusted by the defendant with all the indicia of title and with papers containing the plain intimation that the agent was authorized to receive payment in cash on defendant’s behalf, the inscription on the. warehouse receipt was quite insufficient to give notice to the contrary, or even to put a purchaser of reasonable intelligence on notice or inquiry.
The judgment should be affirmed.
judgment reversed, with thirty dollars costs.